DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 42 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.
Claims 42, 50, 54, 58 are objected to because of the following informalities:  the claims are presented with incorrect status markings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-66 & 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is unclear which steps are programmed in the updatable memory.  For example, is the “valve system controlling the flow of the separation buffer” controlled by the valve system itself or the computer including a CPU and the updatable memory?  For this reason, numerous elements in the claim & dependent claims 42, 44, 47, 51, 52, 54-56, 58, 59-66, 73 & 74 are also unclear. 
Claim 41 recites the limitation "the elution solution".  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 is unclear reciting “the inlet end of the separation passage is alternatively in communication with a supply of a separation buffer, a supply of an elution buffer or solution, and a supply of an elution buffer or solution containing a chromophore”.  It is unclear if the “a supply of a separation buffer, a supply of an elution buffer or solution, and a supply of an elution buffer…” is the same as the separation buffer supply/elution buffer solution of claim 41.
Claim 54 recites the limitation "the elution solution" in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 is vague and unclear reciting “the aid of a controlled, temperature”.  What is being controlled and what is the temperature referring to?
The term “results of accurate and effective diagnosis and prognosis data of a disease …” in claim 60 is a relative term which renders the claim indefinite. The term “accurate and effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 60, the phrase "wherein when" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of this Office action, the limitations following the phase are considered optional limitations.
Claim 64 recites the limitation "the system" in L5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which system the limitation is referring to.
Claim 65 recites the limitation "solution" in L11.  There is insufficient antecedent basis for this limitation in the claim.
The term “the panel of biomarkers being accurate and comprehensive…” in claim 73 is a relative term which renders the claim indefinite. The term “accurate and comprehensive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 73 recites the limitation "the portable point-of-care biomarker analyzer" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 74 recites the limitation "the data mining biomarker information" in L1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial exceptions (JE) to 101 patentability
Claims 60, 73 & 74 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of claim 60 are interpreted as directed to the abstract idea of family physician’s opinion using an inventory of a fingerprint database of biomarkers from results of accurate and effective diagnosis and prognosis data of a disease provided by the supercomputer is sent via the Internet using a secure and codified system, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of claim 73 are interpreted as directed to the abstract idea of generating a panel of biomarkers, the panel of biomarkers being accurate and comprehensive biomarker signature molecular fingerprint data points of toxicity, metabolic activities, diagnosis, prognosis, screening, and treatment effectivity response and the portable point-of- care biomarker analyzer compares and matches the plurality of biomarkers or panel of biomarkers with a population data mining of biomarkers stored in at least one supercomputer to determine data mining biomarker information, the data mining biomarker information being used to obtain an improved toxicologic, diagnostic, prognostic, predictive, and treatment effectivity response information, free of false positive or false negative data, to deliver the best treatment to a patient, and to provide the best healthcare to a patient having a communicable or non-communicable disease, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 60, 73 & 74 are part of one or more identified judicial exceptions (as described above).
The recited "processing of the data…, submits results via the Internet…", etc. is a conventional element of a laboratory and/or computing environment and a conventional post-processing elements, and generally it is understood that the examples in the reference are well-known and routine.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 41, 43-57, 59, 61-65 & 71-74 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Guzman (US 2005/0155861).
Regarding claim 41, Guzman teaches a disease detection system, comprising: 
a portable biomarker analyzer electrophoresis apparatus (10) including: 
(a) a main transport passage (24); 
(b) a secondary transport passage (20); 
(c) a plurality of separation passages (28, 30, 32), each of the separation passages having a separation passage overlapping portion of a crossing intersection (e.g., portions of 34, 36, 38) to overlap a different portion of the main transport passage (this limitation is sufficiently broad to have read on Fig. 9 for example), the separation passage overlapping portion of each of the separation passages has a staggered configuration where the main transport passage (24) and the separation passages (28, 30, 32) connect at two separate and distinct points (see Fig. 9 for example), the respective separation passage overlapping portions includes an elongated separation passage portion (see Figs. 10 & 11 for example), the plurality of separation passages (28, 30, 32) being separate and independently communicable upstream of the respective overlapping portions with a separation buffer supply configured to receive a separation buffer or with a biomarker elution buffer supply configured to receive a plug of an elution buffer or an elution buffer solution (see 40, 42, 44 in Fig. 9 & ¶ 0118+ for example); 
(d) a different analyte concentrator-microreactor (ACM) device (17, 34, 36, 38) in each of the overlapping portions (¶ 0074, 0077 & Figs. 1, 2 for example) capable of isolating and concentrating a different biomarker from one or more biological sample specimens from an animal or organism (see ¶ 0190 for example), the one or more biological sample specimens capable of being introduced into an inlet end of the main transport passage or the secondary transport passage (¶ 0074, 0188+); a first set of the different biomarkers being associated with a first disease and a different second set of the biomarkers being associated with a second disease, each of the analyte concentrator-microreactor (ACM) devices includes at least one affinity ligand capable of attracting the respective different biomarker from the one or more biological sample specimens (see i.e., “instance, Disease 1 may be associated with four biomarkers: A, K, M, and T; Disease 2 may be associated with five biomarkers: B, D, F, L, and P; and Disease 3 may be associated with three biomarkers: B, T, and Y. Each biomarker may have its migration time through the separation capillary and peak that may be detected by the detector 86.” ¶ 0109; see also ¶ 0103-0105); 
(e) a detection zone (i.e., detection window 45/detector zone 86, see Figs. 1, 9, 13, 14, 16 & ¶ 0190 for example) and 
(f) a valve system (18, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120) operable at least in part to control fluid flow through the main transport passage (24) and the secondary transport passage (20) from the inlet end of the main transport passage to an outlet end of the main transport passage and from the separation passages to the detection zone (see ¶ 0077-0078; 0117-0121+ for example); a computer including a central processing unit (CPU) (CPU, 262) and an updatable memory (264), the updatable memory having reference data corresponding to first and second diseases (¶ 191-0192), 
the central processing unit (CPU) executes instructions to control the operation of the portable biomarker analyzer electrophoresis apparatus (10) and an evaluator (270) in both first and second disease modes and compares data relative to the biomarkers detected at the detection zone with the reference data in the updatable memory, the central processing unit (CPU) transmits data detected in the detection zone over the Internet to the evaluator and the central processing unit (CPU) receives from the evaluator feedback relative to the first and/or second diseases (¶ 0189-0192+), 
the valve system controlling the flow of the separation buffer in the separation passages introduced from the separation buffer supply or the plug of the elution buffer or the elution solution in the separation passages introduced from the biomarker elution buffer supply in a sequential order from an inlet end of the respective separation passages to an outlet end of the respective separation passages (see i.e., “In the separation step 115, the separation buffer is used to separate the analyte(s) released from the concentrators. The separation buffer may be provided through cups 40', 42' and 44'. In some instances, the conditioning buffer and separation buffer may be the same. The composition of each conditioning and separation buffer for each separation capillary may be the same or different. For the conditioning and separation step, the valves 102, 106, 112, and 118 on the transport capillary 24 may be closed and valves 104, 108, 110, 114, 116, and 120 on the separation capillaries 28, 30 and 32 may be open. At this stage the desired analytes bound to the concentrators 34, 36, and 38 may be released sequentially or simultaneously using a small plug of desorption solution. If analytes are released in a sequential order, they can be released from concentrators 34, 36, and 38 in any order. For example, to release the analyte(s) retained by the concentrator 36 first, the valves 110 and 114 are opened first with the valves 106 and 112 being closed. [...]” ¶ 0117; see also ¶ 0116-0118), 
the detection zone located at the outlet end of the separation passages (45/86, see Figs. 1, 9, 13, 14, 16), the valve system being selectively operable in the first disease mode wherein biomarkers associated with the first disease are released from a first set of the analyte concentrator-microreactor (ACM) devices for delivery to the detection zone and in an alternative in the second disease mode wherein biomarkers associated with the second disease are released from a second set of the biomarker analyte concentrator-microreactor (ACM) devices for delivery to the detection zone (see ¶ 0117, 0129 for example), 
the biomarkers associated with the first disease delivered to the detection zone and the biomarkers associated with the second disease delivered to the detection zone being detected, quantified, and characterized by one or a plurality of simultaneously operating detectors localized in the detection zone (see ¶ 0119-0122 & Claim 33 for example); 
wherein the inlet end of the secondary transport passage has a coupling connection to an external source for collection of biological sample specimens selected from a portable exhaled breath and oral fluid collection system, an intravenous blood collection system and a container for biological fluids (see e.g., syringe in Figs. 30, 31 & ¶ 0174), the external source for collection of biological sample specimens configured to collect the one or more biological sample specimens, wherein the evaluator includes instructions that the central processing unit (CPU) executes to determine a panel of biomarkers from the biomarkers associated with the first disease and the biomarkers associated with the second disease (see ¶ 0190-0192 for example).
Regarding claims 41, 44, 47, 51, 52, 54-56, 58-66, 73, 74 (e.g., “[...] that isolates and concentrates a different biomarker from one or more biological sample specimens from an animal or organism, the one or more biological sample specimens being introduced into an inlet end of the main transport passage or an inlet end of the secondary transport passage; a first set of the different biomarkers being associated with a first disease and a different second set of the biomarkers being associated with a second disease, each of the analyte concentrator-microreactor (ACM) devices includes at least one affinity ligand capable of attracting the respective different biomarker from the one or more biological sample specimens; [...] the valve system controlling the flow of the separation buffer in the separation passages introduced from the separation buffer supply or the plug of the elution buffer or the elution solution in the separation passages introduced from the biomarker elution buffer supply in a sequential order from an inlet end of the respective separation passages to an outlet end of the respective separation passages [...]”; “wherein the analyte concentrator- microreactor (ACM) device in each of the overlapping portions captures biomarker constituents present in exhaled breath or oral fluid from the portable exhaled breath and oral fluid collection system or blood dialysate from the intravenous blood collection system”, etc.), the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 



Regarding claims 43, 45, 46, 48-51, 53-55, 57, 59, 65, 71, 72 Guzman teaches:
43. The system of claim 41 wherein the biological sample specimens contain chemical, biological, cellular, subcellular, and vesicular constituents (¶ 0073+).
45. The system of claim 41 wherein each of the analyte concentrator- microreactors has one or a plurality of immobilized biorecognition affinity-concentrator ligands and/or one or a plurality of immobilized biorecognition affinity-reactor ligands (¶ 0074, 0096, 0102-0104, 0190+).
46. The system of claim 45 wherein the biorecognition affinity- concentrator ligands are at least one aptamer, lectin, antibody, antibody fragment, metal ion, dye, biotin, avidin, cellular receptor, protein A, protein G, protein L, hormone, multiple adenosine phosphates, boronate, recombinant protein, fusion protein, chemically or biologically modified protein or nucleic acid, cellular or subcellular entity, cellular vesicle, vitamin, enzyme cofactor, enzyme inhibitor, enzyme substrate analog, natural or synthetic small molecule, metabolite, polysaccharide, modified polysaccharide, natural or synthetic biopolymer, complementary base sequence, histones, carrier protein, cytokines, ferritin, heparin, triazine, or cellular membrane; and wherein the biorecognition affinity-reactor ligands include at least one digestive enzyme comprising a proteolytic enzyme, protease, pepsin, trypsin, papain, bromelain, kallikrein; a peptidase, aminopeptidase, carboxypeptidase; a nucleic acid digestive enzyme, nuclease, exonuclease, deoxyribonuclease, ribonuclease; a carbohydrate digestive enzyme, amylase, maltase, lactase, pectinase, cellulase, glucanase, ucrase; a lipid digestive enzyme or lipase, artificial enzymes or synzymes (¶ 0102-0104+).
48. The system of claim 41 wherein the inlet end of the main transport passage (20) is alternatively in communication with a supply of a cleaning solution, a supply of a conditioning buffer, a supply of a sample specimen, a supply of a chromophore-containing solution, and a supply of a washing buffer (¶ 0108).
49. The system of claim 41 wherein the inlet end of the secondary transport passage (24) is alternatively in communication with a supply of a cleaning solution, a supply of a conditioning buffer, a supply of a sample specimen, and a supply of a washing buffer (¶ 0109).
50. The system of claim 41 wherein the inlet end of the separation passage is alternatively in communication with a supply of a separation buffer, a supply of an elution buffer or solution, and a supply of an elution buffer or solution containing a chromophore (¶ 0117).
51. The system of claim 41 wherein transport and passage through the secondary transport passage and the main transport passage of the biological sample specimen from the inlet side of the secondary transport passage and throughout the main transport passage passing through the analyte concentrator-microreactor (ACM) device all the way to the outlet side of the main transport passage to a trap or waste container localized at the outlet side of the main transport passage (see Fig. 7 for example).
53. The system of claim 41 wherein the detectors localized at the detection zone comprises an ultraviolet-visible detector, fluorescence, laser-induced florescence, amperometric-electrochemical, radiometric, phosphorescence, chemiluminescence, mass spectrometer, circular dichroism, or a combination of these detectors (¶ 0091, 0122).
54. The system of claim 41 wherein a hermetically sealed (i.e., “the filling port that facilitated the entrance of the beads into the system was closed very tightly to prevent air from entering the analyte concentrator-microreactor” ¶ 0172) container or vessel (e.g., microextraction device 200, ¶ 0143+) with screw-cap (254, Fig. 25) can have a tubular passage (¶ 0149) where a platinum-iridium electrode is guided into the container (¶ 0118).
55. The system of claim 41 wherein the valve system comprises a first valve (18) in the main transport passage (20) upstream of one of the staggered configurations, a second valve (106) in the main transport passage downstream of one of the staggered configurations, a third valve (104) in the separation passage (28, 30, 32) associated with one of the staggered configurations and upstream of one of the staggered configurations and a fourth valve (108) in the separation passage (28, 30, 32) and downstream of one of the staggered configurations (see Fig. 18 for example).
57. The system of claim 41 wherein the biological sample specimens from exhaled breath and/or oral fluid collection samples comprising aerosolized droplets, saliva, and sputum, and the biological sample specimens collected in the container for biological fluids comprising urine, plasma, serum, sweat, tears, bile, tissue-organ lavages, cerebrospinal fluid, amniotic fluid, pericardial, fluid, pleural fluid, abdominal fluid, ear fluid, extracted material from fresh or frozen semen, ovum, nail, hair, feces, vomit, whole blood, dry blood spots, buccal swab, throat swab, nasopharynx swab, suprapubic aspirate, vagina fluid, vagina swab, endocervical swab, urethra discharge, mucus, rectal swab, lesion/wound/abscess swab, tissue biopsy, organ biopsy, umbilical cord, placenta, skin scrape, bone marrow, stem cells, circulating cells, exosomes, necropsy tissue, microorganisms- parasites-fungus-virus, and/or food residues found in the sample specimen collected, processed and/or stored by one or more protocols for conditions of preserving the specimen, including anti-bacterial growth chemicals, slightly acidic solutions of nitrite, chelating reagents, hydrochloric acid, acetic acid, oxalic acid, tartaric acid, boric acid, chlorhexidine, ethyl paraben, thymol, sodium propionate, bicarbonate salts, merthiolate, thimerosal, iodine, formalin, polyvinyl alcohol, copper, zinc, a cocktail of these substances, and/or paraffin (see ¶ 0162 for example).
59. The system of claim 41 wherein the biorecognition affinity- concentrator ligands immobilized to the analyte concentrator-microreactor (ACM) device comprises at least two capture reagents (¶ 0105).
65. The system of claim 41 wherein the portable biomarker analyzer electrophoresis apparatus comprises at least two containers or vessels (i.e., “a series of solid-phase microextraction devices on-line in a multi-dimensional electrophoresis apparatus” ¶ 0094; microextraction device 200, ¶ 0143+) with caps (254, Fig. 25) capable of hermetic and sealed protection (i.e., “the filling port that facilitated the entrance of the beads into the system was closed very tightly to prevent air from entering the analyte concentrator-microreactor” ¶ 0172), the at least two containers positioned at the inlet side of the separation passage or capillary (¶ 0146), a first of the containers capable of receiving a separation buffer and a second of the containers capable of receiving an elution buffer or solution, with or without a chromophore, and each container having a tube inserted through a port (210, 214) into the container (see e.g., a plurality of capillary tubes inserted through ports 210, 214 of the microextraction device in Fig. 26 for example).
71. The system of claim 41 wherein the inlet end of the secondary transport passage is coupled to a plurality of fluid containers or vessels in parallel (see Fig. 1 for example).
72. The system of claim 41 wherein a pair of containers or vessels are connected to the separation passage by a split or bifurcation tube connector (see Fig. 1 for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 & 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2005/0155861) in view of Achrol et al. (US 2011/0020459) or Burnett et al. (US 10517538).
Regarding claims 42 & 58, although Guzman teaches wherein the coupling connection being a tubing connecting system (see Figs. 30, 31) and a porous filter to filter the pooled samples, to remove particulate matter or cells (¶ 0073, 0161+), the reference does not explicitly teach wherein the coupling connection being a tubing connecting system containing one or more polymeric membrane filters forming a matrix; wherein the portable exhaled breath and oral fluid collection system comprising tubes and filters.
Achrol et al. teach a microfluidic system for isolating particles from biological fluid; the sample contains particles of multiple sample particle types; tagging particles in the sample with tagging agents, including mixing the sample with a solution of magnetic tagging agents that selectively bind to particles of at least one of the sample particle types, thereby forming a group of tagged particles in the sample; passing the sample through a magnetic conduit having a magnetic field that interacts with at least some of the tagged particles; sorting the particles of the sample into multiple groups based on the interaction between the tagged particles and the magnetic field.  Achrol et al. further teach wherein a urinary drainage collection bag connected to the Foley catheter urine collection system comprises a tubing connecting system containing one or more polymeric membrane filters forming a matrix (¶ 0037).
Burnett et al. teach an inlet connected to a Foley catheter (1000) to measure urine output and various urine parameters such as oxygen tension, urine conductance and urine specific gravity, monitor renal function, analyze urine parameters, including urine content, including the presence of infection, and track and/or control fluid administration. The invention further relates to medical devices capable of sensing physiologic data based on sensors incorporated into a catheter adapted to reside in any of a urinary tract, gastrointestinal tract, rectal location, pre-peritoneal, pleural space or other body cavity (C1/L28-40, C2/L39-47+ & see Fig. 55B for example).  Burnett et al. further teach biological sample specimens are collected by the Foley catheter urine collection system, the biological sample specimens contain chemical, biological, cellular, subcellular, and vesicular constituents (throughout the reference); and wherein a urinary drainage collection bag (1020) connected to the Foley catheter urine collection system comprises a tubing connecting system containing one or more polymeric membrane filters (3602) forming a matrix (C29/L5-33+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Guzman with a tubing connecting system containing one or more polymeric membrane filters forming a matrix, as taught by Achrol et al. & Burnett et al. to permits sample particles only below a certain size to pass through (Achrol et al. ¶ 0037).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2005/0155861) in view of Burnett et al. (US 10517538).
Regarding claim 60, Guzman teaches wherein processing of the data generated by the portable biomarker analyzer electrophoresis apparatus controlled by instructions the central processing unit (CPU) executes to organize and store results, and submit results via the Internet (¶ 0192).
However, Guzman does not explicitly teach a super computer.  
Burnett et al. further teach network computers capable of communicating via the internet (C14/L33-34) data possessing (see C40/L31-C41/L14 & Claim 7 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Guzman with the teaching of Burnett et al. to store data and executed on a plurality of electronic devices leading to desired results (C41/L15-50).
Regarding the limitation “super computer”, the term “super” is sufficiently broad to have properly read on any computers.  

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman (US 2005/0155861) in view of Karlsson (US 5741284).
Regarding claim 66, Guzman does not explicitly teach the intravenous blood collection system comprising a microdialysis probe having an inflow tube, a semi-permeable membrane is positioned at an end of the inflow tube.
Karlsson teaches a microdialysis probe (1) having an inflow tube (2), a semi-permeable membrane (3) is positioned at an end of the inflow tube (C2/L48-51 & Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Guzman with a microdialysis probe having an inflow tube, a semi-permeable membrane is positioned at an end of the inflow tube, as taught by Karlsson to investigate body fluid in vivo (Karlsson C1/L10-15).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been revised as set forth above.
In response to the Applicant’s argument that Guzman fails to teach “a portable exhaled breath and oral fluid collection system or an intravenous blood collection system as defined by claim 41”, Examiner disagrees.  Guzman teaches, among other things, a syringe (i.e., intravenous blood collection system) in Figs. 30, 31 & ¶ 0174.  
In response to the Applicant’s argument that “Guzman does not teach or suggest a first set of the different biomarkers being associated with a first disease and a different second set of the biomarkers being associated with a second disease, each of the analyte concentrator-microreactor (ACM) devices includes at least one affinity ligand capable of attracting the respective different biomarker from the one or more biological sample specimens or a valve system operable at least in part to control fluid flow through the main transport passage and the secondary transport passage from the inlet end of the main transport passage to an outlet end of the main transport passage and from the separation passages to a detection zone.”, Examiner disagrees.  Guzman teaches, among other things, a first set of the different biomarkers being associated with a first disease and a different second set of the biomarkers being associated with a second disease, each of the analyte concentrator-microreactor (ACM) devices includes at least one affinity ligand capable of attracting the respective different biomarker from the one or more biological sample specimens (see i.e., “instance, Disease 1 may be associated with four biomarkers: A, K, M, and T; Disease 2 may be associated with five biomarkers: B, D, F, L, and P; and Disease 3 may be associated with three biomarkers: B, T, and Y. Each biomarker may have its migration time through the separation capillary and peak that may be detected by the detector 86.” ¶ 0109; see also ¶ 0103-0105).
In response to the Applicant’s argument to claim 59, Guzman teaches, among other things, wherein the biorecognition affinity- concentrator ligands immobilized to the analyte concentrator-microreactor (ACM) device comprises at least two capture reagents (¶ 0105).  Regarding the arguments to “[...] of which the function of one is to capture a target biomarker present in the sample specimen, and the function of the other is to capture a known chemical or biochemical substance that serves the purpose of behaving as an internal standard control capable of monitoring the quality of the procedure, to determine reagents integrity, to assess the endurance to the action of washing and cleaning and elution reagents, to correct the variability of migration and peak areas of the target biomarker due to several factors, to predict the longevity of the analyte concentrator-microreactor (ACM) device after multiple uses, and to improve data quality”, and 103 rejections, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Examiner suggests positively reciting specific ligands.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798